Citation Nr: 0505467	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for distorted hearing 
in the left ear.

2.  Entitlement to service connection for a skin disorder, 
including eczema of the hands.

3.  Entitlement to service connection for crepitus of the 
knees.

4.  What evaluation is warranted for rheumatoid arthritis 
from June 1, 2001?


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to May 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO denied 
entitlement to service connection for distorted left ear 
hearing, a skin disorder (eczema) of the hands, and crepitus 
of the knees.  The RO did grant entitlement to service 
connection for rheumatoid arthritis, and assigned a 40 
percent rating.

In the veteran's notice of disagreement with the May 2002 
rating decision he also appealed the issue of entitlement to 
service connection for a perforated septum and nasal polyps.  
The veteran did not, however, include that issue in his 
substantive appeal.  Therefore, that issue is not before the 
Board.  38 U.S.C.A. § 7105 (West 2002).

The issue of the evaluation warranted for rheumatoid 
arthritis from June 1, 2001, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A reported left ear hearing distortion is not accompanied 
by a hearing loss as that term is defined by VA, or by any 
objective evidence of left ear disablement.  

3.  Chronic eczema of the hands was demonstrated inservice.

4.  It is at least as likely as not that eczema of the hands 
has not resolved, but rather is simply quiescent. 

5.  The veteran does not currently have crepitus of the 
knees.

6.  Arthritis of the veteran's knees is compensated as part 
of his service-connected rheumatoid arthritis.


CONCLUSIONS OF LAW

1.  A distortion of left ear hearing, without competent 
evidence of an actual disability, is not subject to VA 
compensation.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.385, 4.85, 4.87 (2004).

2.  Chronic eczema of the hands was incurred in service.  
38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. § 3.303 (2004).

3.  The veteran does not have a distinct bilateral knee 
disorder manifested by crepitus, that was incurred or 
aggravated in service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).  
VA is not required to provide assistance to a claimant, 
however, if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a September 2001 letter, the RO provided 
the veteran the required VCAA notice.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the service department medical 
records are on file, and VA records have been associated with 
the claims files.  VA received records of post-service 
treatment of the veteran at a military medical facility.  The 
veteran has not identified any private treatment relevant to 
the claims at issue.  There is no indication that any 
pertinent evidence was not received.  The claimant was 
notified of the need for VA examinations, and he was seen for 
those studies in September 2001.  The veteran was asked in 
September 2001 to advise VA if there were any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He was 
also notified in the April 2003 statement of the case, and a 
July 2003 supplemental statements of the case what evidence 
had been received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  VA's duty to assist the veteran has been 
fulfilled.

While, VA's communications with the veteran have not included 
any specific notice that he needed to submit all evidence in 
his possession.  He was invited on several occasions 
including as recently as September 2003, to submit evidence 
to VA in support of his appeal.  

To the extent that the lack of such specific notice, or any 
other act or omission, may constitute a failure by VA to 
fulfill any duty to notify and assist the veteran, the Board 
finds that error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Left Ear Distorted Hearing

The veteran asserts that he has distorted left ear hearing 
that began during service.  The veteran served on active duty 
as a combat engineer, i.e., in a military occupational 
specialty which involves significant noise exposure.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

On examination of the veteran at entry into active service, 
audiological testing showed no disabling hearing impairment, 
and no complaint regarding hearing or the ears was noted.  

In April 1985, the veteran was seen for complaints of 
fullness and popping in his left ear.  On examination, the 
tympanic membrane was somewhat dull and full.  The examiner 
diagnosed serous otitis.

In January 1989, the veteran reported a one year history of 
intermittent pain and distorted hearing in the left ear.  He 
stated that he experienced crackling and distortion of loud 
sounds in his left ear.  On audiological testing, the 
veteran's hearing was within normal limits.  An audiologist 
noted that the veteran's tympanic membranes were highly 
mobile.  The audiologist reported that the veteran's hearing 
was normal, and that there was nothing to indicate a cause of 
distortion.  The examiner stated that it was possible that 
distortion was caused by a highly mobile tympanic membrane 
that did not vibrate accurately with intense noise.

On audiological testing in January 2001, a few months before 
retirement from active duty, the veteran's hearing was within 
normal limits.  In a March 2001 medical history, the veteran 
reported hearing trouble, specifically distortion, in his 
left ear.  Physical examination revealed no pertinent 
disability.  

On VA examination in September 2001, both tympanic membranes 
were intact.  Audiological testing revealed normal hearing 
bilaterally, and speech recognition was within normal limits 
bilaterally.  The examining audiologist stated that the 
report of distortion could not be substantiated due to its 
subjective nature.

In a June 2003 statement, the veteran reported that he had 
experienced distortion in his left ear since 1989.  He noted 
that the distortion occurred with high volume sounds, and was 
not related to particular frequencies.  He asserted that the 
distortion was a disorder, even though it was not shown or 
measurable by standard audiological testing.

The veteran reports left ear hearing distortion during and 
after service.  There never have been, however, objective 
findings of clinical disability connected with the reported 
distortion.  VA regulations do not provide for compensation 
for distortion of hearing, as distinct from a hearing 
impairment, or as distinct from any form of objectively 
verifiable left ear disability.  38 C.F.R. §§ 4.85, 4.87 
(2004).  Audiological test results show that any distortion 
in the veteran's hearing is not accompanied by disabling 
impairment of the hearing.  

In order to establish service connection, there must be a 
relationship between a current disability and events in 
service or an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the 
reported left ear hearing distortion has not been diagnosed 
as a condition that constitutes a disability, service 
connection cannot be granted.

Skin Disorder on Hands

During the years immediately preceding his entry to active 
duty in 1981, the veteran was a cadet at the United States 
Military Academy.  Medical records from the Academy reflect 
that in June 1979 the veteran was seen with scaling on his 
hands and a history of eczema.  In March 1982, the veteran 
reported a "long" history of a hand rash.  Physical 
examination led to a diagnosis of hand eczema, and a 
medication was prescribed.  

In August 1982, the veteran had a dermatology consultation 
for eczema on his hands for seven years.  The assessment was 
hand eczema.  There is a record of a refill in January 1983 
of a prescription for medication to treat eczema of the 
hands.  In a January 2001 medical history, the veteran 
reported a history of contact eczema on his hands.  A January 
2001 medical examination report noted a history of eczema on 
the hands.  Physical examination revealed normal skin.

On VA medical examination in September 2001, the veteran 
reported a history of recurrent intermittent eczema of the 
hands in 1982 to 1997.  He related that he had experienced 
episodes of rash, itching, and open fissures on his hands.  
He stated that outbreaks occurred at least once a year, and 
lasted about a month.  He reported that during outbreaks he 
used topical medications, without benefit.  He indicated that 
he was not currently getting treatment for eczema, and he 
stated his belief that medication he took for rheumatoid 
arthritis might be helping the eczema.  On examination, the 
veteran's skin was normal, with no eczema present on the 
hands.  The examiner stated that a diagnosis could not be 
offered with evidence of pathology.  

In June 2003, the veteran wrote that the eczema on his hands 
had been most severe with contact with petroleum products and 
other chemicals, through motor pools and field operations.  
He attributed the apparent remission of the eczema to immune 
suppressant medications for rheumatoid arthritis.  He noted 
that the eczema could recur at any time.

In this case, the service medical records reveal a long 
history of eczema of the hands.  While some recent 
examinations have found no evidence of current disability, 
the veteran posits that his eczema is simply in a drug 
induced remission due to the fact that he is using 
methotrexate for his service connected rheumatoid arthritis.  
The Board finds this theory to plausible, and in light of the 
chronic nature of the appellant's inservice presentation, the 
Board finds that service connection is warranted.  Simply 
put, the service medical records show treatment for eczema of 
the hands over the course of many years.  Methotrexate is a 
successful treatment modality for eczema.  See generally, 
Journal of the American Academy of Dermatology. 2003 Mar., 
48(3) 417-9.  As the question before the Board is entitlement 
to service connection, and not what rating is warranted, the 
Board finds that under the doctrine of reasonable doubt that 
service connection is in order in light of the chronic nature 
of its inservice presentation.
 

Crepitus of the Knees

The veteran is service-connected for rheumatoid arthritis.  
This disorder affects multiple joints, including both knees.  
Service medical records show that the symptoms in the joints 
include pain, swelling, inflammation, stiffness, weakness, 
instability, fatigue, and lack of endurance.  Treatment notes 
include visits in April 1984, for pain in the left knee when 
running, and in June 1996, for pain in the left knee with 
bending.  In mid-1996, the veteran was seen several times for 
pain in various joints, including both knees, both feet, both 
ankles, both wrists, the neck, and others, accompanied by 
other symptoms such as malaise and weakness.  Rheumatoid 
arthritis was diagnosed in 1996.  In August 1996, x-rays of 
the knees were normal, without evidence of fracture, 
dislocation, effusion, degenerative or erosive changes, or 
soft tissue abnormalities.

In records of ongoing treatment of rheumatoid arthritis, the 
knees were sometimes among the joints mentioned as 
symptomatic.  Crepitus was noted in the right knee in October 
1999.  In the veteran's January 2001 service retirement 
examination, the examiner noted crepitus in both knees, worse 
in the right.  Both knees showed a full range of motion.

In his 2001 claim of entitlement to service connection the 
veteran's claimed entitlement to service connection for 
arthritis and crepitus in the knees.

On VA examination in September 2001, the veteran reported 
that rheumatoid arthritis was manifested by constant 
symptoms, with flare-ups at least once a month.  He also 
reported having snapping sounds whenever he stretched his 
knee joints.  On examination, the veteran had a normal gait.  
He had motion from 0 to 140 degrees in each knee, without 
pain.  The knees had no abnormal movement, and the examiner 
did not report any crepitus, snapping, or other sounds with 
movement of either knee.  X-rays of the both knees were 
normal.

In June 2003, the veteran asserted that parachute jumps and 
other heavy physical activities during service had led to 
crepitus in his knees.  He stated that pain and inflammation 
in his knees were addressed by medications he took for 
rheumatoid arthritis.  He asserted that future changes in 
medications for rheumatoid arthritis might leave more 
untreated impairment in his knees.

Symptoms such as pain and swelling in the veteran's knees are 
presently included and compensated under the grant of 
entitlement to service connection for rheumatoid arthritis.  
There is no medical finding or evidence that crepitus in the 
veteran's knees represents any knee disorder that is separate 
from rheumatoid arthritis.  Further, crepitus in the knees 
has not been found after separation from service.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for crepitus in the knees as a disorder 
separate from service-connected rheumatoid arthritis.


ORDER

Entitlement to service connection for distorted hearing in 
the left ear is denied.

Entitlement to service connection for eczema of the hands is 
granted.

Entitlement to service connection for crepitus of the knees 
is denied.


REMAND

The veteran has appealed the initial 40 percent evaluation 
that the RO assigned for his rheumatoid arthritis, effective 
June 1, 2001.  A September 2001 VA examination of the veteran 
included review of the manifestations of his rheumatoid 
arthritis.  In a June 2003 statement, however, the veteran 
wrote that the effects of his rheumatoid arthritis had 
worsened since the VA examination.  To add evidence of 
current manifestations to the existing evidence, the Board 
will remand the rheumatoid arthritis issue to secure a new 
examination.  The new examination should include findings, 
such as the frequency and severity of any incapacitating 
episodes of rheumatoid arthritis, the effect of rheumatoid 
arthritis on the appellant's overall health, and an opinion 
that addressed the VA rating schedule criteria for evaluating 
rheumatoid arthritis.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current manifestations of his rheumatoid 
arthritis.  The veteran's claims file 
should be provided to the examiner for 
review.  In accordance with the latest 
AMIE worksheet for evaluation rheumaotid 
arthritis, the examiner is to provide a 
detailed reeview of the veteran's 
history, to include any incapacitating 
episodes of rheumatoid arthritis, and the 
severity and frequency of any such 
episodes.  The examiner should note the 
existence and severity of any impact of 
the rheumatoid arthritis on overall 
health, including, but not limited to, 
weight loss or anemia.

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
claim.  If the rating remains below the 
maximum provided under the rating 
schedule, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board 


intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


